UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7566


THEODORE COBBS,

                  Petitioner - Appellant,

          v.

WARDEN LEROY CARTLEDGE,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Margaret B. Seymour, Senior
District Judge. (9:15-cv-03038-MBS)


Submitted:   February 23, 2017              Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Theodore Cobbs, Appellant Pro Se.     Donald John Zelenka, Senior
Assistant   Attorney  General,   Melody   Jane  Brown,  Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Theodore Cobbs seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                              The order is

not    appealable       unless    a   circuit      justice       or    judge    issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability      will     not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies          this    standard    by

demonstrating         that     reasonable       jurists    would        find    that     the

district       court’s      assessment    of    the   constitutional           claims     is

debatable      or     wrong.      Slack    v.    McDaniel,       529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Cobbs has not made the requisite showing.                      Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss     the    appeal.         We   dispense        with     oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3